Per curiam.
This matter is before the Court on Respondent Dan A. Aldridge, Jr.’s Petition for Voluntary Surrender of License, filed pursuant to *876Bar Rules 4-210 (d) and 4-227 (c), in which Aldridge admits violating Standard 65 (A) (lawyer shall not commingle client’s funds with his own, and shall not fail to account for trust property held in a fiduciary capacity) of Bar Rule 4-102 (d). Aldridge filed the petition in response to two formal complaints filed against him by the State Bar in State Disciplinary Board Docket Nos. 4081 and 4082. Although the record does not reflect that Aldridge was ever served with the formal complaints, he submitted this Petition for Voluntary Surrender of License as a means of resolving the claims set forth in both proceedings. While the complaints allege violations of various disciplinary standards, in his petition Aldridge admits only to violating Standard 65 (A). Both the State Bar and the special master recommend that this Court hold that Aldridge be permitted to surrender his license to practice law, which is tantamount to disbarment under Bar Rule 4-110 (f).
In the petition, Aldridge, who has been a member of the State Bar of Georgia since 1975, admits that he failed to account for money plus interest he held in a fiduciary capacity. In response to the allegations set forth in State Disciplinary Board Docket No. 4081, Aldridge admits that in November 1999 he received $5,000 from a client who deposited this money with him with the expectation of receiving 20 percent interest over a 90-day term on her investment. At the conclusion of the 90-day investment period, however, Aldridge failed to properly account to the client for her investment and subsequently sent her a check which was returned for insufficient funds. Although he ultimately paid the client $6,750 on or about September 6, 2000, he admittedly owes her additional interest on her investment which has not yet been paid. As for the allegations set forth in State Disciplinary Board Docket No. 4082, Aldridge admits that in November 1992 he received $85,000 in a fiduciary capacity from another client who deposited this money with Aldridge with the expectation of receiving 20 percent annual interest payments. Beginning in 1995, Aldridge failed to properly account for the interest earned on the $85,000 investment and, further, he provided the client with two interest checks which were returned for insufficient funds. Despite a demand in September 1999 that he return the original $85,000 investment along with all earned interest, Aldridge has still not repaid the money, nor does his petition make any provision for restitution.
We agree with the special master and the State Bar that, under the circumstances presented, disbarment is the appropriate discipline for Aldridge’s admitted violations of Standard 65 (A) of Bar Rule 4-102 (d). We note that any mitigating factors, including Aldridge’s lack of a prior disciplinary record and his cooperative attitude toward these disciplinary proceedings, are greatly outweighed *877by aggravating factors which include his apparent dishonest or selfish motive, his substantial experience in the practice of law and his indifference to making restitution. We therefore accept Aldridge’s petition for voluntary surrender of his license to practice law in this State. The name of Dan A. Aldridge, Jr. is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Aldridge is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of the rule.
Decided June 4, 2001.
William P. Smith III, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
Morris, Manning & Martin, George E. Hibbs, for Aldridge.

Voluntary surrender of license accepted.


All the Justices concur.